DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed February 24, 2022 has been entered.
The rejection under 35 U.S.C. 102(a)(2) is withdrawn in response to the amendment.
A new grounds of rejection is presented in view of the Information Disclosure Statement filed January 31, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication Number WO 2021/194850 A1 to Soper (hereinafter referred to as “Soper”) in combination with U.S. Patent Application 20090264742 to Markowitz et al. (hereinafter referred to as “Markowitz”).
As to claim 21, Soper discloses a system for real-time correction of anatomical maps, the system comprising
	an input device ([0033], sensor); and 
	a processor ([0113]), configured to:
	add, to a point cloud representing an anatomical volume, multiple points corresponding to respective locations of a probe within the anatomical volume ([0033]-[0034]; survey point cloud sampled as medical device proceeds through anatomical passageway, position sensor data associated with positions of the medical device within the passageway), 
	subsequently to adding the points, remove a subset of the points from the point cloud in response to an input received via the input device ([0043], points added to point cloud), and
	subsequently to removing the subset, add, to the point cloud, other points corresponding to respective subsequent locations of the probe within the anatomical volume ([0043], rejects data points from sample survey point cloud.  In Soper’s invention, points can be added or removed based on distance, so that points can be removed subsequent to the added points).
	Soper does not disclose: 
	wherein the input indicates that the probe is to be used in a point-removal mode; and
	removing the point in response to ascertaining that the probe is at a location to which the point corresponds.
	However, this is well known in the art.  For example, Markowitz teaches:
	an input that indicates that a probe is to be used in a point-removal mode (paragraph [0275], the subtractive process); and
	removing the point in response to ascertaining that the probe is at a location to which the point corresponds ([0279], points removed based upon tracking the position of the mapping catheter; [0297], mapping catheter identifies a specific location within the patient). 
	Markowitz’ teaching would benefit the point removal process of Soper, providing more precise locations of points to be removed.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Soper’s invention according to Markowitz.
As to claim 22, Soper discloses the system according to claim 21, wherein the input is a first input ([0043]), but does not disclose wherein the processor is configured to add the other points to the point cloud in response to a second input indicating that the probe is to be used in a point-addition mode.  However, this is well known in the art.  For example, Markowitz teaches this ([0274]-[0275], additive process).  Markowitz provides for improved efficiency in the mapping process, as it implements specific additive and subtractive modes.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Soper’s invention according to Markowitz.
As to claim 23, Soper discloses the system according to claim 21, but does not disclose wherein the processor is configured to remove the point in response to ascertaining that the probe is pushing against a surface of the anatomical volume.  However, this is well known in the art as evidenced by Markowitz ([0230], ensures the tip electrode is touching or imbedded a selected distance into a physical surface; [0297], catheter measures pressure to identify a location within the patient).  It would have been obvious to one of ordinary skill in the art to modify Soper’s invention according to Markowitz because this would provide more precise location information for point removal.
Regarding claims 17, 19 and 20, see the discussions above for claims 21-23, respectively. Soper discloses a computer software product comprising a tangible non-transitory computer-readable medium in which program instructions are stored ([0113]).
Regarding claims 24-26, see the discussions above for claims 21-23 respectively.

Allowable Subject Matter
Claims 1, 7-9, 15 and 16 are allowed.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 31, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665